                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

MELODIE SHULER,                                   §
                       Plaintiff,                 §
                                                  §
vs.                                               §    CIVIL ACTION 5:19-1015-MGL-PJG
                                                  §
STATE OF SOUTH CAROLINA; SHERIFF                  §
LEROY RAVENELL; CAPTAIN ANTONIA                   §
TURKVANT; LAQUETTA SUMPTER;                       §
SAMUEL DAILY; DERRICK DASH;                       §
DIANE GOODSTEIN; and WINNIFA B.                   §
CLARK,                                            §
                Defendants.                       §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THIS ACTION WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Melodie Shuler (Shuler)is a self-represented litigant. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting the case be dismissed with prejudice and without issuance and service of process. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of

South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on June 28, 2019, but Shuler failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE and without issuance and service of

process.

       IT IS SO ORDERED.

       Signed this 18th day of July, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the applicable Federal Rules of Appellate Procedure.




                                                  2
